Title: Nicholas P. Trist to James Madison, 23 June 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                June 23. 1830.
                            
                        
                         
                        Procrastination has prevented my sooner writing on a subject which the deep interest I take in the University
                            has long determined me to venture to broach to you. I have very little time for the purpose now, and moreover, my head
                            swims like a top in consequence of my rest having been disturbed last night by my little girl; but, from the near approach
                            of the meeting of the visitors, there is not room for further delay. The appointment of a successor to Mr Lomax is a
                            subject of pretty general conversation, and felt to be a very important & (considering the circumstances) a very
                            difficult task of the approaching session. If the difficulties under which the Board have to act, do not lead to so
                            unfortunate a result as the election of some ordinary filler of the bar, they will, with me, be
                            rather cause for gratulation than regret; as the alternative would be the appointment of some young man, who, (supposing
                            only an equal, or even a less, measure of talent) I am satisfied, will always prove a better material for making a
                            Professor of, than one already eminent, & already hardened as a practitioner. The
                            experience of the University in Messrs Long & Key, gives strong countenance to this idea. It is generally supposed
                            that the smallness of the salary will prevent the acceptance by any man of eminence; and many have been talked of, for the
                            situation, who either from not yet having attained the age, or not being intended by nature, for eminence in the
                            profession, have not reached it. Among the latter is Mr Maxwell of Norfolk: the appointment of
                            whom would sound to my ears like the Knell of all the hopes we have cherished concerning the Institution. Among the
                            former, is Mr Davis (J. A. G.) of Charlottesville: who, I have no earthly doubt, would, now, be pronounced by any competent judge, as, incomparably, the superior of Mr M. in every
                            characteristic of a lawyer; and who, in a very few years, would not fail, by his industry and talent, to bring the School into notice. But it is not only with Mr M., but with any one you are likely to obtain (and with many of those even who would decline) that I would compare Mr Davis.
                            His appointment would be not a comparatively only, but a positively
                            good one. Whether he would forego the prospects which are opening upon him at the bar, for this Situation, you will have
                            it in your power, any time during the meeting of the Board, to ascertain. Meanwhile, let me take the liberty of earnestly suggesting to you to make some enquiries as to the prospects which the appointment of
                            Mr Davis would present to the University. The persons, immediately connected with him in the practice, most capable of
                            appreciating his acquirements, and what is far more important, his capacity for further acquirements & for
                            usefulness, are P. P. Barbour, and Judge Stuart. In the name of the University, then, let me request you to ask their
                            opinion as to his ability to do honor to the appointment. This might be done in a strictly confidential manner; so as to
                            prevent its reaching either D’s ears, or those of any one else. There is another thing which might be done. Some three or
                            four years ago, I recollect that D. prepared for Judge Stuart a written argument on a very difficult point of the law of eviction. I have understood that this has been very highly spoken of by Judge S. and
                            other Judges (among others, Judge Carr) to whom he showed it. This might be obtained from
                            Davis, through Dr Dunglison or some one else, without his knowing the purpose to which it was to be applied. It would
                            furnish to yourself and Mr Johnson, the measure of D’s legal capability 3 or 4 years ago: since
                            which, it is well known that he has been as close a student as his numerous other avocations allowed. His course of
                            reading too, has been less with a view to immediate practise & reputation than to making himself a scientific
                            lawyer. The opinion of the Professors too, will, I am certain, be found highly favorable, in every respect. I know that
                            both intellectually & morally, he was a great favorite of Long & Key.
                        I trust you have recovered from the indisposition mentioned in your last, & that there will be no
                            obstacle to your attendance at the meeting. There is another subject connected with the University, on which I shall
                            take an early opportunity to speak. Meanwhile, accept my most affte. remembrance for yourself & Mrs Madison
                        
                        
                            
                                N. P. T.
                            
                        
                    As Mr Barbour is so little at home, it would be well to apply to him, without delay.
                        Mrs Randolph goes to spend the summer in Boston. We set out on Sunday next, & I go with her as far as
                            Philadelphia, where I take my little daughter for an operation on her tonsils (one which is attended with no pain nor
                            danger) which prove a constant source of anxiety to us & danger to her. If this trip should chance to put it in my
                            power to execute any commission whatever for you do not fail to command me a letter to Phila. will get there before I
                            leave.
                        